Citation Nr: 1750350	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  13-00 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Brandt, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.  His awards include the Combat Infantry Badge and a Purple Heart.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

While the Veteran initially requested a hearing before a Veterans Law Judge, in March 2013 the Veteran withdrew that request.  See 38 C.F.R. § 20.704(e) (2017).

This case was previously before the Board in March 2016, when it was remanded for additional development.

In an August 2017 Informal Hearing Presentation (IHP) the Veteran claimed an evaluation in excess of 70 percent for his service-connected PTSD.  The Veteran did not submit a formal application for increased compensation.  The Board refers this matter to the RO for any appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required to ensure proper development of the Veteran's claim prior to adjudication by the Board.  Specifically, an addendum opinion must be obtained which properly considers all the relevant evidence of record, including the medical literature evidence identified by the Veteran's representative in the August 2017 Informal Hearing Presentation (IHP). 

The Veteran was afforded a VA examination in August 2012.  The examiner opined that the Veteran's hypertension was less likely than not proximately due to or the result of his heart condition or his carotid stenosis.  However, the examiner did not address whether the Veteran's hypertension was secondary to his service-connected PTSD or related to service on a direct basis, to include as due to herbicide exposure during service. 

Pursuant to a March 2016 Board remand, the Veteran was afforded another VA examination in May 2016 to determine the nature and etiology of the Veteran's hypertension to include exposure to herbicides and secondary to service-connected PTSD.  The May 2016 examiner opined that it is less likely as not (less than 50 percent probability) that the Veteran's hypertension was incurred in or caused by the Veteran's service, to include herbicide exposure or caused by the Veteran's service-connected PTSD.  The examiner stated that there are no records to form a nexus between the Veteran's diagnosis of PTSD or herbicide exposure leading to a diagnosis of hypertension.  However, the examiner failed to address whether the Veteran's hypertension was caused by physical stress during service or aggravated by the Veteran's service-connected PTSD. 

An addendum medical opinion was obtained in March 2017.  The examiner opined that it is less likely as not that the Veteran's hypertension was caused by or aggravated by the Veteran's service, to specifically include physical stress as there was no evidence of the Veteran's hypertension during service, with his exit exam showing no indication of abnormal blood pressures.  In regards to the connection between the Veteran's hypertension and service-connected PTSD, the examiner opined that it is less likely as not that the Veteran's hypertension was permanently aggravated by his service connected PTSD as there is no indication in the records that indicate his hypertension was aggravated by his PTSD.

Notably, the August 2017 IHP references findings by the National Academy of Sciences (NAS) and other medical literature concerning the existence of a possible link between herbicide exposure and hypertension.  The IHP also references medical literature which indicates a casual, or aggravating, link between mental disorders, including PTSD, and cardiovascular disease.

Generally, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998).  However, the May 2016 VA examiner's opinion that there is no evidence in the record to form a nexus between the Veteran's diagnosis of PTSD or herbicide exposure leading to a diagnosis of hypertension is inconsistent with the medical studies cited by the Veteran's representative in the IHP.  Therefore, the Board finds that the May 2016 VA examiner's opinion is inadequate to decide the Veteran's claim.  As such, an additional remand is required for the Board to obtain an adequate VA opinion.  See 38 C.F.R. § 3.159(c)(4) (2017). 

In any event, the medical evidence cited within the IHP has not been considered by the AOJ in the first instance.  Therefore, this must be accomplished upon remand.  See 38 C.F.R. § 20.1304(c) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the May 2016 VA examiner, or a similarly qualified VA examiner, for an addendum opinion regarding the Veteran's claim of entitlement to service connection for hypertension, to include herbicide exposure and/or secondary to service-connected PTSD.

The entire claims file, including a copy of this remand, must be made available to the examiner, and the examination report should include a review of such records.  All appropriate tests and studies should be accomplished, including a full VA examination if deemed necessary by the examiner, and all clinical findings with complete supporting rationales should be reported in detail. 

The examiner should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is etiologically related to his presumed herbicide exposure. 

(b)  Whether the Veteran's hypertension is at least as likely as not aggravated by the Veteran's service-connected PTSD.

The term "aggravated" refers to a permanent worsening of the underlying condition beyond the natural progression of the disease as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In providing the requested opinions, the examiner should consider the pertinent evidence to include: the service treatment records, post service records, the Veteran's and his wife's lay statements, and the three articles hyperlinked in the Veteran's August 2017 Informal Hearing Presentation.  

It is not sufficient for the clinician to conclude that hypertension is not related to herbicide agent exposure because hypertension is not listed among the conditions presumed to be due to exposure to herbicide agents.  

In addition, the examiner should review the following reports which suggest a link between herbicide exposure and hypertension and a link between mental disorders and cardiovascular disease: Determinations Concerning Illness Discussed in National Academy Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012); 75 Fed. Reg. 32,540, 32,549 (Jun. 8, 2010); Sowers JR, Frohlich ED. Insulin and Insulin Resistance: Impact on Blood Pressure and Cardiovascular Disease, Med. Clin. N. Am. 88:63-82 (2004); Cecil Textbook of Medicine, 253 (22nd edition, 2004); Post-traumatic Stress Disorder and Cardiovascular Disease, The Open Cardiovascular Medical Journal (2011). 

All findings, along with a complete rationale for all opinions expressed should be set forth in the examination report.

2.  Following the above development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and return the matter to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).













	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



